           Case 2:19-cr-00133-APG-VCF Document 213 Filed 09/30/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys of the United States
 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA                             2:19-cr-00133-APG-VCF

10                            Plaintiff,              Stipulation to Continue Sentencing

11                 vs.                                (second request)

12    RENEA BARNES (9),
      aka “Renea Valdez,”
13
                             Defendant.
14

15              It is stipulated and agreed, by and between Nicholas A. Trutanich, United States

16   Attorney; Kevin D. Schiff, Assistant United States Attorney, counsel for the United States

17   of America and Mace Yampolksy, Esq., counsel for defendant Renea Barnes;

18              That the sentencing scheduled in this matter for October 6, 2020, be vacated and

19   continued for a period of not less than 180 days. This stipulation is entered into for the

20   following reasons:

21              1. The parties agree to the continuance;

22              2. Defendant is currently out of custody and does not object to the continuance;

23              3. The parties are continuing to work on, and gather materials relating to

24   sentencing;
     Case 2:19-cr-00133-APG-VCF Document 213 Filed 09/30/20 Page 2 of 3




 1      4. This is the second request for continuance.

 2
        DATED this 29th day of September, 2020.
 3
                                        NICHOLAS A. TRUTANICH
 4                                      United States Attorney

 5                                      /s/ Kevin Schiff
                                        Kevin D. Schiff
 6                                      Assistant United States Attorney

 7                                      /s/ Mace Yampolsky
                                        Mace Yampolsky, Esq.
 8                                      Counsel for Defendant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                        2
           Case 2:19-cr-00133-APG-VCF Document 213 Filed 09/30/20 Page 3 of 3




 1                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA                            2:19-cr-00133-APG-VCF
 3
                            Plaintiff,               Order to Continue Sentencing
 4
                    vs.                              (second request)
 5
      RENEA BARNES (9),
 6    aka “Renea Valdez,”

 7                          Defendant.

 8                                        I.       Findings of Fact

 9          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds:

11             1. The parties agree to the continuance;

12             2. Defendant is currently out of custody and does not object to the continuance:
13             3. The parties are continuing to work on, and gather material relating to
14   sentencing;
15             4. This is the second request for continuance.
16   II.                                        Order

17          It is ordered the sentencing currently scheduled for October 6, 2020,

     be vacated and continued to April 13, 2021, at the hour of 9:30 a.m. in
18
     courtroom 6C.
19

20                                              IT IS SO ORDERED
21                                             ________________________________
                                               THE HONORABLE ANDREW P. GORDON
22                                             UNITED STATES DISTRICT JUDGE
23                                             DATED: September 30, 2020
24
                                               3
